MacKINNON, Circuit Judge,
concurring:
The foregoing order is technically in conformance with the statute but in some respects it ignores reality. The statute contemplates and requires each state to submit transportation control plans as part of their implementation plans to enforce primary standards of air quality within certain fixed time limits. The Administrator is authorized to extend the time limits “[u]pon application of a Governor of a State at the time of submission of any plan implementing a national ambient air quality primary standard ... if after review of such plan the Administrator determines that” the necessary technology or other alternatives will not be available so as to permit attainment of the objectives within the earliest statutory time limits. Section 110(e). (Emphasis added.) In the event any state fails to submit an implementation plan within the time prescribed the Administrator is directed to prepare an implementation plan for the State. Section 110(c).
Recognizing this design of the Act, and the existing state of the technology necessary to achieve the desired results within the earliest statutory time limits, the Administrator concluded that if the duty devolved upon him he would be unable to develop supportable plans for the states in question. The reasonableness of this conclusion is not denied. The Administrator stated his position in 37 Fed.Reg. 10844 (1972):
The Environmental Protection Agency had already begun an assessment of the extent to which various transportation control measures, including motor vehicle inspection and installation of emission control devices on in-use automobiles, could be expected to produce improvements in air quality, but it was apparent that the results would not be available within the time allowed for development of State plans. Accordingly, the States were advised that adoption of transportation control schemes could be deferred beyond the statutory deadline for submittal of implementation plans but that State plans would have to define the degree of emission reduction to be achieved through transportation control measures and identify the measures being considered.
In reaching this practical conclusion the Administrator did not walk through all the steps provided by the statute and our order requires that he do so. Petitioners do not deny that complete workable plans for all the states are not presently feasible, but they contend something might be gained by the states and the agency towards achieving the results sought by the Act if the states are required to literally comply with all the formal steps provided by the statute; particularly those contained in Section 110(e)(2) which require states to implement the primary standards by interim measures of control where final implementation plans are technically infeasi*389ble. The extent to which compliance with these requirements might produce beneficial results is not known, but since something might conceivably be gained, I concur in the order.